UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 15-6651


JAMES MCCODE,

                    Plaintiff - Appellant,

             v.

JOEL ZIEGLER,

                    Defendant - Appellee.



Appeal from the United States District Court for the Southern District of West Virginia,
at Beckley. Irene C. Berger, District Judge. (5:13-cv-21542)


Submitted: April 24, 2017                                         Decided: May 10, 2017


Before MOTZ, SHEDD, and DIAZ, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


James McCode, Appellant Pro Se. Stephen Michael Horn, Assistant United States
Attorney, Meredith George Thomas, OFFICE OF THE UNITED STATES ATTORNEY,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James McCode, a federal prisoner, appeals the district court’s order adopting the

recommendation of the magistrate judge and dismissing his 28 U.S.C. § 2241 (2012)

petition. We have reviewed the record and find no reversible error in the district court’s

conclusions that McCode failed to satisfy his burden of demonstrating that 28 U.S.C.

§ 2255 (2012) is an inadequate or ineffective means of challenging the validity of his

detention and that it lacked jurisdiction over his petition. Accordingly, we grant leave to

proceed in forma pauperis and affirm the dismissal for lack of jurisdiction, see McCode v.

Ziegler, No. 5:13-cv-21542 (S.D. W. Va. Jan. 27, 2015), but modify the dismissal to be

without prejudice, 28 U.S.C. § 2106 (2012). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                              AFFIRMED AS MODIFIED




                                            2